
	

113 HR 1799 IH: Arizona Sonoran Desert Heritage Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1799
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate certain public lands in the
		  Sonoran Desert of the State of Arizona as national conservation areas and
		  wilderness areas, and for other purposes.
	
	
		1.Short title; Table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Arizona Sonoran Desert Heritage
			 Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of contents.
					Sec. 2. Definitions.
					Sec. 3. Belmont-Harquahala and Gila Bend National Conservation
				Areas.
					Sec. 4. Designation of wilderness areas.
					Sec. 5. Special management areas.
					Sec. 6. Maps and legal descriptions.
					Sec. 7. Management of national conservation areas, wilderness
				areas, and special management areas.
					Sec. 8. Acquisition of land.
					Sec. 9. Border security.
					Sec. 10. Water rights.
				
			2.DefinitionsIn this Act:
			(1)Indian
			 tribeThe term Indian tribe means any Indian tribe,
			 band, nation, or other organized group or community of Indians which is
			 recognized as eligible by the Secretary for the special programs and services
			 provided by the United States to Indians because of their status as
			 Indians.
			(2)Management
			 planThe term management plan means the management
			 plan developed under section 3 for each national conservation area and section
			 5 for each special management area.
			(3)National
			 conservation areasThe term National Conservation
			 Areas means the Belmont-Harquahala National Conservation Area and the
			 Gila Bend National Conservation Area established by section 3.
			(4)Public
			 landThe term public land has the meaning given the
			 term public lands in section 103 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1702).
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)Special
			 management areasThe term Special Management Areas
			 means the Sentinel Plain Special Management Area and the Rainbow Valley Special
			 Management Area established by section 5.
			(7)StateThe
			 term State means the State of Arizona.
			(8)Wilderness
			 areasThe term Wilderness Areas means the wilderness
			 areas designated by section 4.
			3.Belmont-Harquahala
			 and Gila Bend National Conservation Areas
			(a)EstablishmentThere
			 are established in the State:
				(1)Belmont-harquahala
			 national conservation areaThe Belmont-Harquahala National
			 Conservation Area, consisting of approximately 276,100 acres, as generally
			 depicted on the map entitled Belmont-Harquahala National Conservation
			 Area and dated ___
			 2013.
				(2)Gila bend
			 national conservation areaThe Gila Bend National Conservation Area,
			 consisting of approximately 406,298 acres, as generally depicted on the map
			 entitled Gila Bend Mountains National Conservation Area and
			 dated ____ 2013.
				(b)PurposeThe
			 purpose of the National Conservation Areas is to conserve, and thereby to
			 protect, restore, and enhance for the benefit and enjoyment of present and
			 future generations the unique and important resources and values of the land,
			 including the ecological, geological, cultural, archaeological,
			 paleontological, natural, scientific, recreational, wilderness, wildlife,
			 riparian, historical, educational, and scenic resources of the public
			 land.
			(c)Administration
			 of national conservation areas
				(1)In
			 generalThe Secretary shall manage the National Conservation
			 Areas—
					(A)as components of
			 the National Landscape Conservation System;
					(B)in a manner that
			 conserves, and thereby protects, and enhances the resources and values of the
			 National Conservation Areas described in subsection (b); and
					(C)in accordance
			 with—
						(i)the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
						(ii)this Act;
			 and
						(iii)any other
			 applicable laws.
						(2)Management
			 plans
					(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall develop a comprehensive management plan for the
			 long-term protection and management of each of the National Conservation
			 Areas.
					(B)PurposesEach
			 management plan shall—
						(i)describe the
			 appropriate management and uses of the National Conservation Areas consistent
			 with the conservation purpose as specified in subsection (b) and (c);
						(ii)be
			 developed with extensive public input; and
						(iii)take into
			 consideration any information developed in studies of the land within the
			 National Conservation Areas.
						(3)Uses
					(A)In
			 generalThe Secretary shall allow only such uses of the National
			 Conservation Areas as the Secretary determines would further the conservation
			 purpose for which the National Conservation Areas are established.
					(B)Use of motorized
			 vehicles
						(i)In
			 generalExcept as provided in clauses (ii) and (iii), use of
			 motorized vehicles in the National Conservation Areas shall be allowed
			 only—
							(I)before the
			 effective date of each management plan prepared pursuant to paragraph (2), on
			 roads and trails designated for use of motorized vehicles in the management
			 plan that applies on the date of the enactment of this Act; and
							(II)after the
			 effective date of each management plan prepared pursuant to paragraph (2), on
			 roads and trails designated for use of motorized vehicles in that management
			 plan.
							(ii)Administrative
			 and emergency response useClause (i) shall not limit the use of
			 motor vehicles in the National Conservation Areas for administrative purposes
			 or to respond to an emergency.
						(iii)LimitationThis
			 subparagraph shall not apply to the Wilderness Areas.
						(C)New
			 roadsNo additional road shall be built within the National
			 Conservation Areas after the date of enactment of this Act unless the road is
			 identified in the Management Plans as necessary for public safety or resource
			 protection.
					4.Designation of
			 wilderness areas
			(a)In
			 generalIn furtherance of the purposes of the Wilderness Act (16
			 U.S.C. 1131 et seq.), the following areas in the State are designated as
			 wilderness areas and as components of the National Wilderness Preservation
			 System:
				(1)Hummingbird
			 springs wilderness additionsCertain public land in Maricopa County,
			 Arizona, consisting of approximately 17,000 acres, as generally depicted on the
			 map entitled Hummingbird Springs Wilderness Additions and dated
			 ____ 2013, which is incorporated
			 in, and shall be considered to be a part of, the Hummingbird Springs
			 Wilderness, as designated by section 101(a)(12) of the Arizona Desert
			 Wilderness Act of 1990 (16 U.S.C. 1132 note 460ddd; 104 Stat. 4469).
				(2)Woolsey peak
			 wilderness additionsCertain
			 public land in Maricopa County, Arizona, consisting of approximately 33,523
			 acres, as generally depicted on the map entitled Woolsey Peak Wilderness
			 Additions and dated ____
			 2013, which is incorporated in, and shall be considered to be
			 a part of, the Woolsey Peak Wilderness, as designated by section 101(a)(15) of
			 the Arizona Desert Wilderness Act of 1990 (16 U.S.C. 1132 note 460ddd; 104
			 Stat. 4469).
				(3)Belmont
			 mountains wildernessCertain public land in Maricopa County,
			 Arizona, comprising approximately 19,000 acres, as generally depicted on the
			 map entitled Belmont Mountains Wilderness and dated
			 _____2013, which shall be known as the
			 Belmont Mountains Wilderness.
				(4)Saddle mountain
			 centennial wildernessCertain public land in Maricopa County,
			 Arizona, comprising approximately 24,200 acres, as generally depicted on the
			 map entitled Saddle Mountain Centennial Wilderness and dated
			 ____ 2013, which shall be known
			 as the Saddle Mountain Centennial Wilderness.
				(5)Gila bend
			 wildernessCertain public
			 land in Maricopa County, Arizona, comprising approximately 68,800 acres, as
			 generally depicted on the map entitled Gila Bend Wilderness and
			 dated ____ 2013, which shall be
			 known as the Gila Bend Wilderness.
				(6)Sonoran desert
			 national monument wildernessCertain public land in Maricopa County,
			 Arizona, within the Sonoran Desert National Monument, comprising approximately
			 128,300 acres, as generally depicted on the map entitled Sonoran Desert
			 National Monument Wilderness and dated ____ 2013, which shall be known as the
			 Sonoran Desert National Monument Wilderness.
				(b)Administration
			 of wildernessSubject to valid existing rights, the Wilderness
			 Areas designated by this Act shall be managed by the Secretary in accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.) and this Act, except
			 that—
				(1)any reference in
			 the Wilderness Act to the effective date of that Act shall be considered to be
			 a reference to the date of enactment of this Act; and
				(2)any reference in
			 the Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary of the Interior.
				5.Special
			 management areas
			(a)EstablishmentThere
			 are established in the State:
				(1)Sentinel plain
			 special management area
					(A)The Sentinel Plain
			 Special Management Area, consisting of approximately 120,600 acres, as
			 generally depicted on the map entitled Sentinel Plain Special Management
			 Area and dated _____ 2013.
					(B)PurposeThe
			 purpose of the Sentinel Plain Special Management Area is to ensure ecological
			 connectivity and movement of wildlife between the Barry M. Goldwater Air Force
			 Range and the Gila Bend National Conservation Area; to secure native habitat
			 for native species; and to provide recreation and development opportunities
			 that are compatible with native species and with Department of Defense
			 activities related to the Barry M. Goldwater Air Force Range.
					(2)Rainbow valley
			 special management area
					(A)The Rainbow Valley Special Management Area,
			 consisting of approximately 23,400 acres, as generally depicted on the map
			 entitled Rainbow Valley Special Management Area and dated
			 ____ 2013.
					(B)PurposeThe
			 purpose of the Rainbow Valley Special Management Area is to ensure ecological
			 connectivity and movement of wildlife between the Sierra Estrella Mountains and
			 the Sonoran Desert National Monument.
					(b)Management
			 plans
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall develop for each of the Special Management Area a
			 comprehensive management plan for the long-term protection and management of
			 that area.
				(2)PurposesEach
			 management plan shall—
					(A)describe the
			 appropriate uses and management of each special management area consistent with
			 the conservation purpose as specified in section 5(a);
					(B)be drafted with
			 consultation from local, regional, and state jurisdictions;
					(C)be developed with
			 extensive public input;
					(D)take into
			 consideration any information developed in studies and plans for the land
			 within each special management area;
					(E)shall consider
			 cooperative management alternatives between the Bureau of Land Management and
			 local, regional, and state jurisdictions that further the purposes outlined in
			 section 5(a); and
					(F)for the purposes of ensuring ecological
			 connectivity and movement of wildlife through the Rainbow Valley and Sentinel
			 Plain Special Management Areas, the management plans shall—
						(i)prioritize landscape permeability, wildlife
			 connectivity and continued movement of wildlife between the Sierra Estrella
			 Mountains and the Sonoran Desert National Monument across Rainbow Valley, and
			 between the Barry M. Goldwater Air Force Range and the Gila Bend National
			 Conservation Area across Sentinel Plain, respectively;
						(ii)identify the
			 means to maintain permeability, connectivity and wildlife movement in the area
			 including, but not limited to, wildlife crossing structures and other
			 infrastructure improvements and the criteria to implement such
			 alternatives;
						(iii)incorporate
			 current scientific knowledge of wildlife movement for a variety of identified
			 focal species; and
						(iv)establish a
			 monitoring program to determine the effectiveness of the plan for wildlife
			 connectivity.
						6.Maps and legal
			 descriptions
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file maps and legal descriptions of the National
			 Conservation Areas, the Wilderness Areas, and the Special Management Areas
			 with—
				(1)the Committee on
			 Energy and Natural Resources of the Senate; and
				(2)the Committee on
			 Natural Resources of the House of Representatives.
				(b)Force and
			 effectThe maps and legal descriptions filed under subsection (a)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct clerical and typographical errors in the maps and
			 legal descriptions.
			(c)Public
			 availabilityThe maps and legal descriptions filed under
			 subsection (a) shall be available for public inspection in—
				(1)the Office of the
			 Director of the Bureau of Land Management; and
				(2)the appropriate
			 office of the Bureau of Land Management in the State.
				7.Management of
			 national conservation areas, wilderness areas, and special management
			 areas
			(a)Military
			 useNothing in this Act restricts or precludes—
				(1)overflights of
			 military aircraft over the National Conservation Areas, Wilderness Areas, or
			 Special Management Areas designated by this Act including military overflights
			 that can be seen or heard within the areas;
				(2)flight testing and
			 evaluation; or
				(3)the designation or
			 creation of new units of special use airspace, or the establishment of military
			 flight training routes, over the National Conservation Areas, Wilderness Areas,
			 or Special Management Areas.
				(b)Hunting, fish
			 and wildlife
				(1)HuntingNothing
			 in this section or the Wilderness Act (16 U.S.C. 1131 et seq.) shall affect
			 hunting, under applicable State and Federal laws and regulations, within a
			 covered wilderness area.
				(2)JurisdictionAs
			 provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)),
			 nothing in this section or the Wilderness Act shall be construed as affecting
			 the jurisdiction or responsibilities of the State of Arizona with respect to
			 fish and wildlife in the State.
				(3)Wildlife
			 managementManagement activities to maintain or restore fish and
			 wildlife populations and the habitats to support such populations may be
			 carried out within a covered wilderness area, where consistent with the
			 Wilderness Act (16 U.S.C. 1131 et seq.) and other applicable laws.
				(4)Cooperative
			 agreementThe Secretary shall enter into a cooperative agreement
			 with the State of Arizona for management of fish and wildlife within a covered
			 wilderness area. The cooperative agreement shall specify the terms and
			 conditions under which the State or a designee of the State may use wildlife
			 management activities in a covered wilderness area consistent with the
			 Wilderness Act (16 U.S.C. 1131 et seq.), and other applicable laws.
				(c)Livestock
			 grazing
				(1)Grazing in
			 national conservation areas or special management areasExcept as
			 provided in paragraph (2), the Secretary shall issue and administer any grazing
			 leases or permits in the National Conservation Areas or Special Management
			 Areas in accordance with the laws (including regulations) applicable to the
			 issuance and administration of such leases and permits on other land under the
			 jurisdiction of the Bureau of Land Management.
				(2)Grazing in
			 wilderness areasThe grazing of livestock in a wilderness area
			 designated by this Act, if established as of the date of enactment of this Act,
			 shall be permitted to continue—
					(A)subject to any
			 reasonable regulations, policies, and practices that the Secretary determines
			 to be necessary; and
					(B)in accordance
			 with—
						(i)section 4(d)(4) of
			 the Wilderness Act (16 U.S.C. 1133(d)(4)); and
						(ii)the
			 guidelines set forth in Appendix A of the report of the Committee on Interior
			 and Insular Affairs of the House of Representatives accompanying H.R. 2570 of
			 the 101st Congress (H. Rept. 101–405).
						(d)Access to
			 private landsThe Secretary
			 shall provide any owner of private property—
				(1)within the boundary of a national
			 conservation area or special management area designated by this Act adequate
			 access to the property; and
				(2)within the
			 boundary of a wilderness area designated by this Act adequate access to the
			 property in accordance with section 5(a) of the Wilderness Act (16 U.S.C.
			 1134(a)).
				(e)Valid existing
			 rightsThe designation of the National Conservation Areas,
			 Wilderness Areas, and Special Management Areas is subject to valid rights in
			 existence on the date of enactment of this Act.
			(f)WithdrawalSubject
			 to valid existing rights, all public land within the National Conservation
			 Areas, Wilderness Areas, and Special Management Areas, and all land and
			 interests in land acquired by the United States within the National
			 Conservation Areas, Wilderness Areas, or Special Management Areas is withdrawn
			 from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)right-of-way,
			 leasing, or disposition under all laws relating to—
					(A)minerals;
			 or
					(B)solar, wind, and
			 geothermal energy.
					(g)No buffer
			 zones
				(1)In
			 generalNothing in this subtitle creates a protective perimeter
			 or buffer zone around the National Conservation Areas, Wilderness Areas, or
			 Special Management Areas.
				(2)Activities
			 outside national conservation areas, wilderness areas, and special management
			 areasThe fact that an activity or use on land outside a National
			 Conservation Area, Wilderness Area, or Special Management Area can be seen or
			 heard within the area shall not preclude the activity or use outside the
			 boundary of the areas.
				(h)Fire, insects,
			 and diseasesSubject to such terms and conditions as the
			 Secretary determines to be desirable and appropriate, the Secretary may
			 undertake such measures as are necessary to control fire, insects, and
			 diseases—
				(1)in the Wilderness
			 Areas, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C.
			 1133(d)(1)); and
				(2)except as provided
			 in paragraph (1), in the National Conservation Areas and Special Management
			 Areas in accordance with this Act and any other applicable laws.
				(i)Invasive species
			 and noxious weedsIn accordance with any applicable laws and
			 subject to such terms and conditions as the Secretary determines to be
			 desirable and appropriate, the Secretary may prescribe measures to control
			 nonnative invasive plants and noxious weeds within the National Conservation
			 Areas and Special Management Areas.
			(j)Native American
			 uses and interestsTo the
			 extent practicable, the Secretary shall ensure access to the National
			 Conservation Areas, Wilderness Areas, and Special Management Areas by members
			 of an Indian tribe for traditional cultural purposes, including spiritual or
			 food-gathering activities. In implementing this paragraph, the Secretary, upon
			 the request of an Indian tribe, may temporarily close to the general public use
			 of one or more specific portions of a national conservation area, wilderness
			 area, or special management area in order to protect the privacy of traditional
			 cultural activities in such areas by members of the Indian tribe. Any such
			 closure shall be made to affect the smallest practicable area for the minimum
			 period necessary for such purposes. Such access shall be consistent with the
			 purpose and intent of Public Law 95–341 (42 U.S.C. 1996), commonly referred to
			 as the American Indian Religious Freedom Act.
			(k)Utility
			 rights-of-WayNothing in this Act precludes the Secretary from
			 renewing an existing utility right-of-way through a national conservation area
			 or special management area in a manner that minimizes harm to the purposes of
			 the national conservation area or special management area described in
			 subsection (b) and section 5(a)—
				(1)in accordance
			 with—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
					(B)any other
			 applicable law; and
					(2)subject to such
			 terms and conditions as the Secretary determines to be appropriate.
				(l)Maintenance of
			 existing communications facilitiesThe provisions of this Act
			 shall not be construed to prevent—
				(1)the maintenance of
			 communications facilities, in existence on the date of the enactment of this
			 Act and located in a national conservation area; or
				(2)limited motorized
			 access to such facilities when non-motorized access means are not reasonably
			 available or when time is of the essence, subject to such conditions as the
			 Secretary considers to be desirable.
				(m)Maintenance of
			 agua caliente roadIn preparing resource management and travel
			 management plans for the Lower Sonoran Field Office, the Secretary shall
			 provide for protection of the existing, low-standard (BLM Maintenance Level 3)
			 Agua Caliente which provides access to the wilderness and high conservation
			 value lands designated by this Act, and shall assure that the wilderness
			 environment and atmosphere enjoyed by users of this road, which Congress finds
			 is well-matched to the rugged and wild character of the wilderness beyond the
			 roadside, is not degraded by incompatible development within the road corridor
			 or by improvement of the road itself other than as he determines necessary for
			 public safety.
			8.Acquisition of
			 land
			(a)In
			 generalThe Secretary may acquire non-public land within the
			 boundaries of the National Conservation Areas, the Wilderness Areas, or the
			 Special Management Areas established by this Act only through exchange,
			 donation, or purchase from a willing seller.
			(b)ManagementLand
			 acquired under this section shall—
				(1)become part of the National Conservation
			 Areas, the Wilderness Areas, or the Special Management Areas involved;
			 and
				(2)be managed in
			 accordance with this Act and any other applicable laws.
				9.Border
			 securityNothing in this
			 Act—
			(1)prevents the
			 Secretary of Homeland Security from undertaking law enforcement and border
			 security activities—
				(A)in the National
			 Conservation Areas and Special Management Areas outside the Wilderness Areas,
			 or
				(B)in accordance with
			 section 4(c) of the Wilderness Act (16 U.S.C. 1133(c)), within the Wilderness
			 Areas, including the ability to use motorized access within a Wilderness Area
			 while in pursuit of a suspect;
				(2)affects the 2006
			 Memorandum of Understanding among the Department of Homeland Security, the
			 Department of the Interior, and the Department of Agriculture regarding
			 cooperative national security and counterterrorism efforts on public land along
			 the borders of the United States; or
			(3)prevents the
			 Secretary of Homeland Security from conducting any low-level overflights over
			 the National Conservation Areas and Special Management Areas or the Wilderness
			 Areas that may be necessary for law enforcement and border security
			 purposes.
			10.Water
			 rights
			(a)Reservation of
			 rightsWith respect to each wilderness area designated by this
			 Act, Congress hereby reserves a quantity of water sufficient to fulfill the
			 purposes of this Act. The priority date of such reserved rights shall be the
			 date of enactment of this Act.
			(b)Protection of
			 rightsThe Secretary and all other officers of the United States
			 shall take steps necessary to protect the rights reserved by subsection (a),
			 including the filing by the Secretary of a claim for the quantification of such
			 rights in any present or future appropriate stream adjudication in the courts
			 of the State in which the United States is or may be joined and which is
			 conducted in accordance with the McCarran Amendment (43 U.S.C. 666).
			(c)No
			 relinquishment or reductionNothing in this section shall be
			 construed as a relinquishment or reduction of any water rights reserved or
			 appropriated by the United States in the State on or before the date of
			 enactment of this Act.
			(d)Reservation for
			 specific wildernessThe Federal water rights reserved by this
			 section are specific to the wilderness located in the State designated by this
			 Act. Nothing in this section related to reserved Federal water rights shall be
			 construed as establishing a precedent with regard to any future designations,
			 nor shall it constitute an interpretation of any other Act or any designation
			 made pursuant thereto.
			
